EXHIBIT McDERMOTT INTERNATIONAL, INC. SIGNIFICANT SUBSIDIARIES OF THE REGISTRANT YEAR ENDED DECEMBER 31, NAME OF COMPANY JURISDICTION OF ORGANIZATION PERCENTAGE OF OWNERSHIP INTEREST J.Ray McDermott, S.A. Panama 100 J. Ray McDermott International, Inc. Panama 100 J. Ray McDermott Middle East, Inc. Panama 100 J. Ray McDermott Eastern Hemisphere Limited Mauritius 100 McDermott Far East, Inc. Panama 100 P. T. McDermott Indonesia Indonesia 75 McDermott Panama Holdings, S.A. Panama 100 McDermott Holdings, Inc. Delaware 100 McDermott Incorporated Delaware 100 The Babcock & Wilcox Company Delaware 100 BWX Technologies, Inc. Delaware 100 Babcock & Wilcox Power Generation Group, Inc. Delaware 100 Americon, Inc. Delaware 100 Babcock & Wilcox Construction Co., Inc. Delaware 100 The subsidiaries omitted from the foregoing list, considered in the aggregate as a single subsidiary, do not constitute a significant subsidiary.
